DETAILED ACTION

Due to certain omissions in the previous Office action mailed 2/24/21 with paper number 20210225, the following corrective action is being provided along with the period for response being restarted.  Upon further consideration, a search has been made and the claims have been treated based upon prior art, as best understood.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because a complete “Detailed Description of the Invention is lacking.  
The “DETAILED DESCRIPTION OF PRTEFERRED EMBODIMENTS” in the current specification primarily involves a mere listing of elements by reference numeral used in the drawings followed by a brief mention of “alternative configurations”.  The current specification fails to comply with 37 CFR 1.171  which requires a “written description…to be in such full, clear, concise and exact terms as to enable any person skilled in the art…to make and use the invention”.  Further with reference to 37 CFR 1.71, the specification “must describe completely a specific embodiment…and must explain the mode of operation”.  In the instant specification, 
Appropriate correction is required.

Claim Objections

Claims 15 and 16 are objected to because of the following informalities: In claim 15, line 2, it is thought that “or” should be changed to –to--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject 
There is no mention of a “second subfloor” in the specification and as such, one skilled in the art is not enabled to construct an RV with a second subfloor adjacent the first subfloor and that second subfloor being disposed at the first elevation.  It is not clear how the second subfloor relates to previously recited features or now it is incorporated in an RV with first and second rooms.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-13 depend upon themselves rendering the scope of the claims indeterminable.  Since the claims depend on themselves, the claimed features that refer to a feature set forth in preceding claims lack clear antecedence.  These claims have been treated as best understood.
In claim 15, “wall” lacks clear antecedent basis.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-11, and 14-17, as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al.
Smith et al. disclose the claimed invention including a reconfigurable RV 10 with a first “lower” room and a second “upper” room as shown in Figures 1, 7 and 8, especially.  The first room includes walls 13, 14 and a floor 12.  The second room includes walls 18, 19, a ceiling 17 and a floor 22.  Reference Figures 7 and 8. Altering the floor (22) height of the second room alters the useable floor area of the first room as shown in Figure 8.  
Regarding claim 2, Smith et al. also includes a wall with sections 52, 53 (Figure 11) separating the first and second rooms each into multiple room sections. The wall section 53 moves up and down relative to the configurations shown in Figures 7 and 8, the wall section 53 is considered to have an alterable height with respect to ground level.

Regarding claim 4, the second “upper” room has a ceiling 17 to which wall section 53 is fixedly secured.  See Figures 7 and 11.
Regarding claim 5, wall section 53 is fixedly secured to the ceiling. See Figures 7 and 11.
Regarding claim 6, as the ceiling of the second room changes height and taking the ceiling as a point of reference, the wall section 52 is moveable vertically with respect to the ceiling of the second room (taking the ceiling as the point of reference), as broadly as recited.’
Regarding claim 7, the wall section 53 does not move relative to the floor of the second room as labelled in Figure 11.
 Regarding claims 8 and 9, the floor 12 of the first “lower” room is disposed at an elevation and the floor 22 of the second “upper” room is disposed at a second elevation that is higher than the first elevation.
Regarding claims 10 and 11, in the same manner that the floor of the first room and the subfloor of the current invention appear to be one in the same as best understood, so too does the floor 12 of Smith et al. serve as both a floor of the first room and the subfloor of the second room which are “contiguous”.
Regarding claims 14 and 15, the RV includes an apparatus including cables 24 (Figures 7 and 8) and drive motor 99 (Figure 15) for selectively raising and lowering the floor of the second room.  By such apparatus the wall height with respect to the ground is “reduced or extended”, as broadly as recited.
Regarding claim 16, the raising and lowering of the floor of the second room causes sections 52, 53 of “a wall” to slide vertically with respect to each other.
. 

Claims 1, 8-9, 10-11, 14 and 17, as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen.
Rasmussen discloses the claimed invention including a first room with a first floor 26 and a second room with a second “floor” 62 where the second “room” is defined between the “floor” 62 and the ceiling 24.  See Figures 1-2.  Altering or lowing the floor of the second room alters the useable floor area of the first interior room by reducing the height between the first room floor 26 and the second room floor 62.
Regarding claims 8 and 9, the floor 26 of the first room is disposed at an elevation and the floor 62 of the second room is disposed at a second elevation that is higher than the first elevation.
Regarding claims 10 and 11, in the same manner that the floor of the first room and the subfloor of the current invention appear to be one in the same as best understood, so too does the floor 26 of Rasmussen serve as both a floor of the first room and the subfloor of the second room which are “contiguous”.
Regarding claims 14 and 17, apparatus 60, 30 selectively raises and lowers the floor 62 of the second room.  The apparatus may position the floor 62 of the second room at an intermediate height as shown in Figure 2, for example, as well as any intermediate position along the length of the rail 60 of the apparatus.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18 and 19, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. in view of Hanemaayer.

Hanemaayer discloses an RV furnishing 20 (Figure 6) with seating and sleeping (shown in broken lines) positions.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to provide the second room of the RV of Smith et al. with a furnishing with seating and sleeping positions as taught by to accommodate the needs of passengers during travel in the RV.
Regarding claim 19, a user is capable of selectively operating the apparatus for raising or lowering the floor of the second room of Smith et al., based upon various considerations or conditions including the position of the furnishing.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The French reference 2 263 123 shows an RV with an adjustable floor for carrying vehicles.  See Figure 1.
Platzer discloses an RV with a vertically adjustable horizontally disposed portion 15 therein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        


Jdp
2/26/21